Exhibit 10.2

THIRD AMENDMENT AND WAIVER TO CREDIT AGREEMENT

This THIRD AMENDMENT AND WAIVER TO CREDIT AGREEMENT (“Agreement”) entered into
on August 6, 2009 but made effective as of June 30, 2009 (the “Effective Date”)
is among Flotek Industries, Inc., a Delaware corporation (“Borrower”), the
Lenders (as defined below), and Wells Fargo Bank, N.A., as Administrative Agent
(as defined below), Issuing Lender (as defined below), and Swing Line Lender (as
defined below) for the Lenders.

RECITALS

A. The Borrower is party to that certain Credit Agreement dated as of
March 31, 2008, among the Borrower, the lenders party thereto from time to time
(the “Lenders”), and Wells Fargo Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), issuing lender (in such capacity, the
“Issuing Lender”), and swing line lender (in such capacity, the “Swing Line
Lender”), as amended by that certain First Amendment and Temporary Waiver
Agreement made effective as of February 11, 2009, and by that certain Second
Amendment to Credit Agreement made effective as of March 13, 2009 (as so
amended, the “Credit Agreement”).

B. The Borrower wishes to (i) issue certain convertible preferred stock as
described in, and issued pursuant to, the Certificate of Designations attached
hereto as Exhibit A (such preferred stock as so described, the “Series A
Preferred Stock”), and (ii) in connection with the Series A Preferred Stock,
issue warrants to purchase common stock of the Borrower (“2009 Common
Warrants”).

C. The parties hereto wish to, subject to the terms and conditions of this
Agreement, (i) waive certain mandatory prepayments and possible Events of
Default as described herein and (ii) amend certain provisions of the Credit
Agreement to, among other things, permit the issuance of such Series A Preferred
Stock and the 2009 Common Warrants and the payment of dividends with respect to
such Series A Preferred Stock, as set forth below.

THEREFORE, the parties hereto hereby agree as follows:

Section 1. Defined Terms; Other Definitional Provisions. As used in this
Agreement, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein. Each term defined
in the Credit Agreement and used herein without definition shall have the
meaning assigned to such term in the Credit Agreement, unless expressly provided
to the contrary. The words “hereof”, “herein”, and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Paragraph headings
have been inserted in this Agreement as a matter of convenience for reference
only and it is agreed that such paragraph headings are not a part of this
Agreement and shall not be used in the interpretation of any provision of this
Agreement.



--------------------------------------------------------------------------------

Section 2. Amendments to Credit Agreement.

(a) Arranger. The cover page to the Credit Agreement is hereby amended replacing
the phrase “Wells Fargo Bank, National Association as Lead Arranger” with the
phrase “Wells Fargo Securities, LLC as Sole Lead Arranger.”

(b) Section 1.1 (Certain Defined Terms) – Restated Defined Term. Section 1.1 of
the Credit Agreement is hereby amended by restating the following terms in their
entirety as follows:

“Borrowing Base” means:

(i) prior to June 30, 2009, without duplication, the sum of the following,
determined as of the date of the Borrowing Base Certificate then most recently
delivered pursuant to this Agreement:

(a) 80% of Eligible Receivables of the Credit Parties plus

(b) an amount equal to 50% of Eligible Inventory of the Credit Parties; provided
that, in no event shall the number determined under this clause (b) exceed the
lesser of (i) 50% of the Borrowing Base and (ii) $5,000,000; and

(ii) from and after June 30, 2009, without duplication, the sum of the
following, determined as of the date of the Borrowing Base Certificate then most
recently delivered pursuant to this Agreement:

(a) 80% of Eligible Receivables of the Credit Parties plus

(b) an amount equal to 50% of Eligible Inventory of the Credit Parties; provided
that, in no event shall the number determined under this clause (b) exceed 50%
of the Borrowing Base minus

(c) the Additional Exposure Amount.

In any event, any change in the Borrowing Base shall be effective as of the date
of the Borrowing Base Certificate then most recently delivered pursuant to this
Agreement; provided that, should the Borrower fail to deliver to the
Administrative Agent and the Lenders the Borrowing Base Certificate as required
under Section 5.2(d), the Administrative Agent may nonetheless redetermine the
Borrowing Base from time-to-time thereafter in its reasonable discretion until
the Administrative Agent and the Lenders receive the required Borrowing Base
Certificate, whereupon the Administrative Agent shall redetermine the Borrowing
Base based on such Borrowing Base Certificate and the other terms hereof.

“Fixed Charges” means, with respect to any period and with respect to any Person
and without duplication, the sum of (a) Interest Expense for such period,
(b) the portion of all Debt scheduled to have been paid during such

 

2



--------------------------------------------------------------------------------

period, including the current portion of Capital Leases but excluding, for
purposes of clarification, the mandatory payment of principal due hereunder
pursuant to Section 2.5(c)(ii) below, (c) taxes paid in cash during such period
and (d) the Borrower’s actual consolidated maintenance Capital Expenditures for
such period; provided that, (i) 50% of the cash interest expense due and payable
in August, 2009 with respect to the Convertible Senior Notes shall be included
in calculating Interest Expense for the fiscal quarter ending September 30, 2009
and the other 50% shall be included in calculating Interest Expense for the
fiscal quarter ending December 31, 2009 and (ii) 50% of the cash interest
expense due and payable in February, 2010 with respect to the Convertible Senior
Notes shall be included in calculating Interest Expense for the fiscal quarter
ending March 31, 2009 and the other 50% shall be included in calculating
Interest Expense for the fiscal quarter ending June 30, 2010.

“Fixed Charge Coverage Ratio” means, (a) as of the end of the fiscal quarter
ending September 30, 2009, the ratio of (i) the Borrower’s consolidated EBITDA
for the fiscal quarter then ended multiplied by 4 to (ii) Fixed Charges for the
fiscal quarter then ended multiplied by 4, (b) as of the end of the fiscal
quarter ending December 31, 2009, the ratio of (i) the Borrower’s consolidated
EBITDA for the two-fiscal quarter period then ended multiplied by 2 to
(ii) Fixed Charges for the two-fiscal quarter period then ended multiplied by 2,
(c) as of the end of the fiscal quarter ending March 31, 2010, the ratio of
(i) the Borrower’s consolidated EBITDA for the three-fiscal quarter period then
ended multiplied by 4/3 to (ii) Fixed Charges for the three-fiscal quarter
period then ended multiplied by 4/3, and (d) as of each fiscal quarter end
thereafter, the ratio of (i) the Borrower’s consolidated EBITDA for the
four-fiscal quarter period then ended to (ii) Fixed Charges for the four-fiscal
quarter period then ended.

“Interest Expense” means, for any period and with respect to any Person, total
cash interest expense, letter of credit fees and other fees and expenses
incurred by such Person in connection with any Debt for such period (other than
the upfront fees paid pursuant to the Fee Letter to the Administrative Agent and
the Lenders on or prior to the Closing Date), whether paid or accrued (including
that attributable to obligations which have been or should be, in accordance
with GAAP, recorded as Capital Leases), including, without limitation, (a) all
commissions, discounts, and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing, fees owed with respect to the
Secured Obligations, (b) net costs under Hedging Arrangements entered into
addressing interest rates, all as determined in conformity with GAAP, and
(c) cash or other dividend payments with respect to preferred Equity Interest of
a Person but excluding any dividend or distribution payable solely in Equity
Interests of such Person.

“Letter of Credit Maximum Amount” means $5,000,000; provided that, on and after
the Revolving Maturity Date, the Letter of Credit Maximum Amount shall be zero.

 

3



--------------------------------------------------------------------------------

“Permitted Subordinated Debt” means Debt of the Borrower to any Person, the
terms of which are reasonably satisfactory to the Required Lenders and the
payment of which has been subordinated to the payment of the Obligations in a
manner, and pursuant to documentation, satisfactory to the Required Lenders in
their sole, reasonable discretion.

“Swing Line Limit” means, for the Swing Line Lender, $5,000,000; provided that,
on and after the Revolving Maturity Date, the Swing Line Limit shall be zero.

(c) Section 1.1 (Certain Defined Terms) – New Defined Terms. Section 1.1 of the
Credit Agreement is hereby amended by adding the following new terms in
alphabetical order:

“2009 Common Warrants” means the warrants issued on or about August 7, 2009 in
connection with the issuance of Series A Preferred Stock which permits the
holder thereof to purchase common stock of the Borrower at a certain price.

“Additional Exposure Amount” means an amount equal to the sum of (a) MPE in
effect at such time plus (b) the Line Limit in effect at such time. For purposes
of this definition, “MPE” means the maximum potential exposure amount with
respect to interest rate Hedging Arrangements to which any Credit Party is party
and as determined by the Administrative Agent on a monthly basis and notified to
the Borrower and “Line Limit” means aggregate maximum credit limit that the
Credit Parties have under the commercial credit cards and stored value cards
issued by Wells Fargo or any of its Affiliates.

“Liquidity” means, at any date of determination thereof, the sum of
(a) Availability plus (b) the aggregate amount of cash and Liquid Investments in
which the Administrative Agent has an Acceptable Security Interest and is not
subject to any Lien other than Liens permitted under Section 6.2(a), but
excluding all cash held in the Cash Collateral Account.

“Certificate of Designations” means the Certificate of Designations Series A
Cumulative Convertible Preferred Stock of Flotek Industries, Inc., a copy of
which is attached as an exhibit to the Third Amendment.

“Series A Preferred Stock” means the cumulative, contingent, convertible
preferred Equity Interests issued by the Borrower pursuant to the Certificate of
Designations.

“Third Amendment” means that certain Third Amendment and Waiver to Credit
Agreement entered into on August 6, 2009 but made effective as of June 30, 2009
among the parties hereto which amends this Agreement.

 

4



--------------------------------------------------------------------------------

(d) Section 2.5 (Prepayments). Section 2.5(c) of the Credit Agreement is hereby
amended by replacing clause (ii) and clause (v) in their entirety with the
corresponding clauses (ii) and (v) set forth below:

(ii) On April 15th of each year commencing with April 15, 2010, the Borrower
shall repay the Term Advances in an amount equal to 75% of the Excess Cash Flow
calculated as of the immediately preceding December 31st and as determined in
the Compliance Certificate and annual financial statements of the Borrower
required to be delivered under Section 5.2(a); provided that if the Borrower
fails to deliver its annual financial statements as required under
Section 5.2(a), then on April 15th of each year commencing with April 15, 2010,
the Borrower shall repay the Term Advances in an amount equal to 75% of the
Excess Cash Flow calculated by the Administrative Agent based on such
information available to the Administrative Agent at such time. If, upon
delivery of the financial statements by the Borrower, such calculation by the
Administrative Agent of Excess Cash Flow is less than the amount determined
under such financial statements, then within 15 days after said delivery of the
financial statements, the Borrower shall prepay the Term Advances in an amount
equal to 75% of such difference in the calculation of Excess Cash Flow.

(v) If the Borrower or any Subsidiary receives Equity Issuance Proceeds (other
than Equity Issuance Proceeds in connection with the exercise of the Common
Warrants), then immediately upon receipt of such proceeds the Borrower shall
prepay the Term Advances in an amount equal to 50% of such proceeds.

(e) Section 2.5 (Prepayments). Section 2.5(c) of the Credit Agreement is hereby
further amended by replacing the references to “$2,000,000” and “$500,000” found
in clause (vi) thereof with a reference to “$1,000,000” and “$250,000”,
respectively.

(f) Section 2.5 (Prepayments). Section 2.5(c) of the Credit Agreement is hereby
further amended by adding a new clause (ix) to the end thereof as set forth
below:

(ix) If any holder of Common Warrants gives notice to the Borrower of its
intention to exercise any such warrant, or in any event, if the Borrower or any
Subsidiary receives Equity Issuance Proceeds in connection with the exercise of
any such warrant, then if requested by the Administrative Agent (which request
shall be made if directed by the Majority Term Lenders), the Borrower shall
deliver to the Administrative Agent a written appraisal and/or written update to
previously delivered appraisals, in each case, conducted by an industry
recognized third party appraiser setting forth, among other things, the OLV of
Fixed Assets of all of the Borrower’s and its Subsidiaries’ machinery and
equipment which appraisal and update shall be in form satisfactory to the
Administrative Agent in its reasonable discretion (each such requested appraisal
or update being, an “OLV Audit”); provided that, unless a Default shall have
occurred and is continuing, the Administrative Agent may not request more than
one (1) field appraisal during any 365-day period and the Administrative Agent

 

5



--------------------------------------------------------------------------------

may not request more than one (1) desktop appraisal during any 90-day period.
Such OLV Audit shall be delivered to the Administrative Agent within 15 days
after the request has been made by the Administrative Agent. If an OLV Audit has
been requested and, based on the most recently delivered OLV Audit or such other
determination provided for in the last sentence of this clause (ix), the
aggregate outstanding balance of the Term Advances exceeds 75% of the OLV of
Fixed Assets which constitute Collateral in which the Administrative Agent has
an Acceptable Security Interest, the Borrower shall, upon demand, prepay the
outstanding balance under the Term Advances in an amount equal to the lesser of
(A) such excess amount and (B) 100% of the aggregate Equity Issuance Proceeds
resulting from all Common Warrants exercised since the later of June 30, 2009
and the immediately preceding payment of the Term Advances required under this
clause (ix). If the Borrower fails to deliver an OLV Audit on or prior to the
date required above, then the “OLV of Fixed Assets” for purposes of this clause
(ix) shall mean the orderly liquidation value of the Borrower’s and its
Subsidiaries’ machinery and equipment as determined by the Administrative Agent
in its reasonable discretion, which may be based on, among other things, an OLV
Audit initiated by the Administrative Agent, the cost of which shall be paid by
the Borrower. For the avoidance of doubt, the mandatory prepayment requirement
in this clause (ix) is not a one-time event but shall apply to each exercise of
a Common Warrant so long as an OLV Audit has been requested (which may be an OLV
Audit requested in connection with a previous exercise of a Common Warrant) and
so long as the aggregate Term Advances exceeds 75% of the OLV of Fixed Assets
which constitute Collateral in which the Administrative Agent has an Acceptable
Security Interest, as determined by the most recently delivered OLV Audit under
this clause (ix) or as provided in the immediately preceding sentence.

(g) Section 5.2 (Reporting). Section 5.2 of the Credit Agreement is hereby
amended by (i) re-lettering clause (r) as clause (t) and (ii) inserting the
following new clauses (r) and (s) immediately after clause (q):

(r) Daily Cash Position Report. On each Business Day, commencing with August 6,
2009, the Borrower shall provide to the Administrative Agent a report in form
and substance satisfactory to the Administrative Agent of the aggregate cash and
Liquid Investments of the Credit Parties (i) as of the end of the previous
Business Day and (ii) projected as of the end of the current Business Day,
together with a detailed listing of cash inflows and outflows and a
certification that the Administrative Agent has an Acceptable Security Interest
in such cash and Liquid Investments and that such cash and Liquid Investments
are subject to no liens other than in favor of the Administrative Agent.

(s) Cash Flow Forecast. As soon as available and in any event on or before the
last Business Day of each week, commencing with the week ending August 7, 2009,
the Borrower shall provide to the Administrative Agent a certified cash flow
forecast for the 16 week period commencing on the first day of the immediately
following week.

 

6



--------------------------------------------------------------------------------

(h) Section 6.1 (Debt). Section 6.1 of the Credit Agreement is hereby amended by
replacing clauses (c), (d), (e), (f) and (h) in their entirety with the
corresponding clauses (c), (d), (e), (f) and (h) set forth below:

(c) [Reserved];

(d) obligations of the Borrower owing in respect of the 20,000 shares of Series
A Preferred Stock issued on or about August 12, 2009 in an aggregate amount not
to exceed $20,000,000;

(e) [Reserved];

(f) Debt existing on June 30, 2009 and set forth in Schedule 6.1; provided that,
(i) the Borrower shall not amend the maturity date thereof to a date that is at
or earlier than the scheduled Maturity Date, (ii) the Borrower shall not make
any prepayments thereof other than as expressly provided by the terms thereof
existing on the Closing Date if such Debt existed on the Closing Date, or on the
date such Debt was incurred if such incurrence occurred after the Closing Date,
and (iii) the amount of such Debt may not be increased other than as a result of
fees and expenses reasonably incurred in connection with any refinancing,
refunding, renewal, or extension thereof;

(h) Debt not otherwise permitted under the terms of this Section 6.1 in an
aggregate amount not to exceed $1,000,000.

(i) Section 6.2 (Liens). Section 6.2 of the Credit Agreement is hereby amended
by replacing clauses (e) and (l) in their entirety with the corresponding
clauses (e) and (l) set forth below:

(e) [Reserved];

(l) (A) Liens existing on June 30, 2009 and set forth in Schedule 6.2 and
covering only such property that is covered by such Lien on the Closing Date if
such Lien existed on the Closing Date, or on the date such Lien was granted if
such Lien arose after the Closing Date, and (B) Liens encumbering the Bilateral
Collateral and granted to Wells Fargo under real estate mortgage or deed of
trust in favor of Wells Fargo in effect on the Effective Date and securing the
Borrower’s obligations under the Bilateral Agreement or any Guarantor’s
obligations under any guaranty agreement executed in connection with the
Bilateral Agreement.

(j) Section 6.4 (Acquisitions). Section 6.4 of the Credit Agreement is hereby
replaced in its entirety with the following:

Section 6.4 Acquisitions. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, make an Acquisition in a transaction or related series of
transactions.

 

7



--------------------------------------------------------------------------------

(k) Section 6.8 (Sale of Assets). Section 6.8 of the Credit Agreement is hereby
amended by replacing the reference to “$2,000,000” found in clause (xi) thereof
with a reference to “$1,000,000.”

(l) Section 6.9 (Restricted Payments; Subordinated Debt). Section 6.9 of the
Credit Agreement is hereby replaced in its entirety with the following:

Section 6.9 Restricted Payments; Subordinated Debt. The Borrower shall not, nor
shall it permit any of its Subsidiaries to make any Restricted Payments except
that so long as no Default exists or would result from the making of such
Restricted Payment: (a) the Subsidiaries of the Borrower may make Restricted
Payments to the Borrower or any other Credit Party, (b) the Borrower may make
scheduled principal payments of Permitted Subordinated Debt as they become due
if (i) on the due date no Default exists, (ii) no Secured Party has notified
either the Borrower or any holder of such Debt that a Default then exists or
would be created by such payment, (iii) the pro forma Fixed Charge Coverage
Ratio at the time of such scheduled principal payment shall not be less than 1.5
to 1.0 and (iv) immediately following such payment, Availability shall be equal
to or greater than $5,000,000, (c) other than as permitted under clause
(d) below, the Borrower may make Restricted Payments in the form of cash
dividends in respect of the Series A Preferred Stock permitted under
Section 6.1(d) to the extent provided for in the Certificate of Designations;
provided that, on the date such Restricted Payment is declared and on the date
such Restricted Payment is made, (i) no Default exists or would be created by
such Restricted Payment and (ii) the pro forma Fixed Charge Coverage Ratio after
giving effect to such Restricted Payment would not be less than 1.5 to 1.0, and
(d) the Borrower may make Restricted Payments with respect to the Series A
Preferred Stock permitted under Section 6.1(d) in the form of cash payments in
lieu of fractional shares when required under the Certificate of Designations in
connection with the payment of dividends by delivery of commons shares or in
connection with the conversion of such Series A Preferred Stock to common stock;
provided that, on the date such Restricted Payment is declared and on the date
such Restricted Payment is made, no Default exists or would be created by such
Restricted Payment.

(m) Section 6.15 (Operating Leases). Section 6.15 of the Credit Agreement is
hereby replaced in its entirety with the following:

Section 6.15 Operating Leases. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, enter into or otherwise be party to any lease that
constitutes an operating lease under GAAP if the obligations of the Borrower or
such Subsidiary as lessee under such lease would cause its lease payments
(excluding payments for taxes, insurance, and other non-rental expenses to the
extent not included within the stated amount of the rental payments under such
lease) in respect of all such leases to exceed $2,500,000 during any fiscal year
of the Borrower.

 

8



--------------------------------------------------------------------------------

(n) Section 6.17 (Minimum Net Worth). Section 6.17 of the Credit Agreement is
hereby replaced in its entirety with the following:

Section 6.17 Minimum Net Worth. The Borrower shall not permit the Borrower’s Net
Worth (as defined below) as of the end of each fiscal quarter, commencing with
the quarter ending September 30, 2009, to be less than an amount equal to the
sum of (i) 90% of the Borrower’s Net Worth as of the end of the fiscal quarter
ended June 30, 2009 plus (ii) 75% of the Borrower’s consolidated Net Income for
each fiscal quarter ending after June 30, 2009 in which such consolidated Net
Income is greater than $0 plus (iii) an amount equal to 100% of equity issuance
proceeds received by the Borrower or any Subsidiary after June 30, 2009. “Net
Worth” means, as to the Borrower, the consolidated shareholder’s equity of the
Borrower and its Subsidiaries (determined in accordance with GAAP but excluding
such portions of convertible bonds, debentures, notes or other similar
instruments which are considered or calculated as equity pursuant to the FASB
Staff Position APB 14-1).

(o) Section 6.18 (Leverage Ratio). Section 6.18 of the Credit Agreement is
hereby replaced in its entirety with the following:

Section 6.18 Leverage Ratio. The Borrower shall not permit the Leverage Ratio as
of each fiscal quarter end occurring on or after June 30, 2010 to be more than
(a) 4.75 to 1.00 for the fiscal quarter ending on June 30, 2010, (b) 4.00 to
1.00 for the fiscal quarter ending on September 30, 2010, and (c) 3.75 to 1.00
for each fiscal quarter ending on or after December 31, 2010; provided that,
solely for purposes of calculating Leverage Ratio under this Section 6.18,
“Debt” shall not include Debt outstanding under the Series A Preferred Stock
permitted under Section 6.1(h).

(p) Section 6.19 (Fixed Charge Coverage Ratio). Section 6.19 of the Credit
Agreement is hereby replaced in its entirety with the following:

Section 6.19 Fixed Charge Coverage Ratio. The Borrower shall not permit the
Fixed Charge Coverage Ratio as of each fiscal quarter end occurring on or after
September 30, 2009 to be less than (a) 0.75 to 1.00 for the fiscal quarter
ending September 30, 2009, (b) 1.10 to 1.00 for the fiscal quarters ending
December 31, 2009, March 31, 2010 and June 30, 2010 and (c) 1.25 to 1.00 for
each fiscal quarter ending thereafter.

(q) Section 6.21 (Capital Expenditures). Section 6.21 of the Credit Agreement is
hereby replaced in its entirety with the following:

Section 6.21 Capital Expenditures. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, cause the aggregate Capital Expenditures expended by
the Borrower or any of its Subsidiaries in each fiscal year (or, with respect to
any Subsidiary that was acquired during such fiscal year, the portion of such
fiscal year that such Subsidiary was a Subsidiary) to exceed (a) $10,500,000 for
the fiscal year ending December 31, 2009 and (b) $11,000,000 for each fiscal
year ending after December 31, 2009.

 

9



--------------------------------------------------------------------------------

(r) Article 6 (Negative Covenants). Article 6 of the Credit Agreement is hereby
amended by adding the following new Sections 6.26, 6.27 and 6.28 to the end
thereof:

Section 6.26 Series A Preferred Stock.

(a) The Borrower shall not, nor shall it permit any of its Subsidiaries to, make
or offer to make any optional or voluntary repurchase, redemption, prepayment,
repayment, defeasance or any other acquisition or retirement for value (or the
segregation of funds with respect to any of the foregoing) (whether in whole or
in part) of the Series A Preferred Stock; provided that, the Borrower may
voluntarily convert the Series A Preferred Stock into common stock of the
Borrower so long as the aggregate principal amount of the Series A Preferred
Stock that are converted into common stock of the Borrower does not exceed
$20,000,000.

(b) The Borrower shall not, nor shall it permit any of its Subsidiaries to,
amend, modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to the terms of the Series A Preferred
Stock or the Certificate of Designations without the prior written consent of
the Majority Lenders; provided that, Borrower may extend mandatory redemption or
repurchase dates of the Series A Preferred Stock.

Section 6.27 Minimum Liquidity. From the date the Series A Preferred Stock
shares are issued to June 30, 2010, the Borrower shall not permit Liquidity at
any time to be less than $5,000,000.

Section 6.28 Trade Payables. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, create, assume, incur, suffer to exist, or in any manner
become liable, directly, indirectly, or contingently in respect of, any
obligations in the form of accounts payable to trade creditors for goods or
services and current operating liabilities other than (a) such obligations which
in each case are not more than 90 days past due, in each case incurred in the
ordinary course of business, as presently conducted, unless contested in good
faith and by appropriate proceedings or (b) such obligations outstanding on
June 30, 2009 and owing to BT Eagle International Trade Co. or Tianjin Lilin
Petroleum Machinery Co. Ltd in an aggregate amount not exceeding $3,800,000;
provided that Debt permitted under this clause (b) is paid in full on or before
October 31, 2009; provided further that, no such obligations permitted under
this Section 6.28 shall be obligations for borrowed money.

(s) Article 9 (Miscellaneous). Article 9 to Credit Agreement is hereby amended
by adding the following new Section 9.18 to the end thereof.

Section 9.18 No Duties, etc. Notwithstanding anything herein or in any other
Credit Agreement to the contrary, neither Wells Fargo Securities LLC as

 

10



--------------------------------------------------------------------------------

“Sole Lead Arranger” as noted on the cover page hereto nor Wells Fargo as “Lead
Arranger” as noted on the cover page hereto prior to giving effect to the Third
Amendment shall have any powers, duties or responsibilities under this Agreement
or any of the other Credit Documents, except in Wells Fargo’s capacity, as the
Administrative Agent, Issuing Lender or a Lender hereunder.

(t) Exhibit B (Borrowing Base Certificate). Exhibit B to the Credit Agreement is
hereby restated in its entirety as set forth on Exhibit B attached hereto.

(u) Exhibit C (Compliance Certificate). Exhibit C to the Credit Agreement is
hereby restated in its entirety as set forth on Exhibit C attached hereto.

(v) Schedule I (Pricing Schedule). Schedule I to the Credit Agreement is hereby
amended by replacing the sentence “Notwithstanding the foregoing, the Borrower
shall be deemed to be at Level II described below until delivery of its
unaudited Financial Statements and corresponding Compliance Certificate for the
fiscal quarter ending March 31, 2009” found therein with the sentence
“Notwithstanding the foregoing, the Borrower shall be deemed to be at Level III
described below from June 30, 2009 until delivery of its unaudited Financial
Statements and corresponding Compliance Certificate for the fiscal quarter
ending June 30, 2010.”

(w) Schedule 6.1 (Existing Debt). Schedule 6.1 to the Credit Agreement is hereby
restated in its entirety as set forth on Schedule 6.1 attached hereto.

(x) Schedule 6.2 (Permitted Liens). Schedule 6.2 to the Credit Agreement is
hereby restated in its entirety as set forth on Schedule 6.2 attached hereto.

Section 3. Waiver of Mandatory Prepayments. The Lenders hereby agree, subject to
the terms and conditions of this Agreement, to waive the prepayment requirement
under Section 2.5(c)(iv) or (v) of the Credit Agreement in connection with the
issuance, on or about August 12, 2009, of the Series A Preferred Stock (but not
the 2009 Common Warrants). The waiver by the Lenders described in this Section 3
is contingent upon the satisfaction of the conditions precedent set forth below
in this Agreement. Such waiver is limited to the Series A Preferred Stock issued
on or about August 12, 2009, does not cover the 2009 Common Warrants issued in
connection therewith, and shall not be construed to be a consent to or a
permanent waiver of Section 2.5(c)(iv) or (v) of the Credit Agreement or any
other terms, provisions, covenants, warranties or agreements contained in the
Credit Agreement or in any of the other Credit Documents.

Section 4. Waiver of Potential Defaults. The Borrower hereby acknowledges that
the Borrower may not have been in compliance with Section 6.17 (Minimum Net
Worth), Section 6.18 (Leverage Ratio) and Section 6.19 (Fixed Charge Coverage
Ratio) of the Credit Agreement, in each case, for the fiscal quarter ended
June 30, 2009 which non-compliance would result in Events of Default under
Section 7.1(c) of the Credit Agreement (collectively, the “Potential Defaults”).
The Lenders hereby agree, subject to the terms and conditions of this Agreement,
to waive the Potential Defaults. The waivers by the Lenders described in this
Section 4 are contingent upon the satisfaction of the conditions precedent set
forth below in this Agreement. Such waivers are limited to the extent described
herein and shall not be construed to be a consent

 

11



--------------------------------------------------------------------------------

to or a permanent waiver of Sections 6.17, 6.18 or 6.19 of the Credit Agreement
or any other terms, provisions, covenants, warranties or agreements contained in
the Credit Agreement or in any of the other Credit Documents. The Administrative
Agent and the Lenders reserve the right to exercise any rights and remedies
available to them in connection with any other present or future Defaults or
Events of Default with respect to the Credit Agreement or any other provision of
any Credit Document. The description herein of the Potential Defaults is based
upon the information available to the Administrative Agent and the Lenders on
the date hereof and shall not be deemed to exclude the existence of any Events
of Default or any other possible Events of Default. The failure of the
Administrative Agent or the Lenders to give notice to the Borrower or the
Guarantors of any such other Events of Default is not intended to be nor shall
be a waiver thereof.

Section 5. Representations and Warranties. The Borrower and each Guarantor
represents and warrants that (a) after giving effect to this Agreement, except
for the representations and warranties which are made only as of a prior date
(which remain true and correct as of such prior date), the representations and
warranties set forth in the Credit Agreement and in the other Credit Documents
are true and correct in all respects as of the Effective Date and as of the date
this Agreement is entered into, in each case, as if made on and as of such
dates; (b) after giving effect to this Agreement, no Default has occurred and is
continuing; (c) the execution, delivery and performance of this Agreement are
within the limited liability company or corporate power and authority of such
Person and have been duly authorized by appropriate limited liability company or
corporate action and proceedings; (d) this Agreement constitutes a legal, valid,
and binding obligation of such Person enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Agreement; (f) the
Liens under the Security Documents are valid and subsisting and secure the
Borrower’s and such Person’s obligations under the Credit Documents, and (g) as
to each Guarantor, it has no defenses to the enforcement of its Guaranty.

Section 6. Effect on Credit Documents; Acknowledgments.

(a) The Borrower and each Guarantor acknowledges that on the date hereof all
Obligations are payable without defense, offset, counterclaim or recoupment.

(b) The Administrative Agent, the Issuing Lender, the Swing Line Lender and the
Lenders hereby expressly reserve all of their rights, remedies, and claims under
the Credit Documents. Nothing in this Agreement shall constitute a waiver or
relinquishment of (i) any Default or Event of Default under any of the Credit
Documents, (ii) any of the agreements, terms or conditions contained in any of
the Credit Documents, (iii) any rights or remedies of the Administrative Agent,
Issuing Lender, the Swing Line Lender or any Lender with respect to the Credit
Documents, or (iv) the rights of the Administrative Agent, Issuing Lender, the
Swing Line Lender or any Lender to collect the full amounts owing to them under
the Credit Documents.

 

12



--------------------------------------------------------------------------------

(c) Each party hereto does hereby adopt, ratify, and confirm the Credit
Agreement and acknowledges and agrees that the Credit Agreement, as amended
hereby, is and remains in full force and effect, and the Borrower and each
Guarantor acknowledges and agrees that its respective liabilities under the
Credit Agreement, as amended hereby, or the Guaranty are not impaired in any
respect by this Agreement. This Agreement is a Credit Document for the purposes
of the provisions of the other Credit Documents. Without limiting the foregoing,
any breach of representations, warranties, and covenants under this Agreement
shall be a Default or Event of Default, as applicable, under the Credit
Agreement.

Section 7. Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, and acknowledges that its obligations under the Guaranty are in full
force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment of, when due, whether at
stated maturity or earlier by acceleration or otherwise, all of the Guaranteed
Obligations, as such Guaranteed Obligations may have been amended by this
Agreement, and its execution and delivery of this Agreement does not indicate or
establish an approval or consent requirement by such Guarantor in connection
with the execution and delivery of amendments, consents or waivers to the Credit
Agreement or any of the other Credit Documents.

Section 8. Effectiveness. This Agreement shall become effective, and the
amendments provided for herein shall be effective as provided herein as of the
Effective Date, upon the satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received multiple original counterparts,
as requested by the Administrative Agent, of this Agreement, duly and validly
executed and delivered by duly authorized officers of the Borrower, the
Guarantors, the Administrative Agent, the Issuing Lender, the Swing Line Lender
and the Lenders.

(b) The Administrative Agent shall have received a secretary’s certificate from
the Borrower certifying (A) officers’ incumbency, (B) the resolutions of the
Board of Directors of the Borrower authorizing this Agreement, and (C) true and
complete copies of its organizational documents or that no changes have occurred
to such organizational documents since copies of such documents were certified
to the Administrative Agent with the closing of the Credit Agreement on
March 31, 2008.

(c) On or prior August 12, 2009 the Borrower shall have issued the Series A
Preferred Stock, and the Borrower shall have received proceeds therefrom in an
aggregate amount equal to or greater than $15,000,000.

(d) The Administrative Agent shall have received a Borrowing Base Certificate in
the form attached hereto as an Exhibit, dated as of June 30, 2009 and fully
completed and executed by the Borrower.

(e) No Default, other than the Potential Defaults, shall have occurred and be
continuing as of the Effective Date or as of the date this Agreement is entered
into.

(f) The representations and warranties in this Agreement shall be true and
correct in all material respects.

 

13



--------------------------------------------------------------------------------

(g) The Borrower shall have paid to the Administrative Agent (i) for the account
of each Lender, an amendment fee equal to 0.50% of the sum of (a) such Lender’s
Revolving Commitment plus (b) such Lender’s pro rata share of the principal
amount of all Term Advances outstanding on August 6, 2009; and (ii) all fees and
expenses of the Administrative Agent’s outside legal counsel and other
consultants pursuant to all invoices presented for payment on or prior to the
date this Agreement is entered into. The Borrower, Wells Fargo Bank, N.A. and
Wells Fargo Securities LLC hereby acknowledge and agree that the amendment fee
provided for in clause (i) is the upfront fee referred to in the fee letter
among the Borrower, Wells Fargo Bank, N.A. and Wells Fargo Securities LLC dated
July 13, 2009.

Section 9. Counterparts; Severability. This Agreement may be signed in any
number of counterparts, each of which shall be an original and all of which,
taken together, constitute a single instrument. This Agreement may be executed
by facsimile signature and all such signatures shall be effective as originals.
In the event that any one or more of the provisions contained in this Agreement
shall for any reason be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement.

Section 10. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement and the Guaranty.

Section 11. Governing Law. This Agreement shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of Texas.

Section 12. RELEASE: For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Credit Party hereby, for
itself and its successors and assigns, fully and without reserve, releases and
forever discharges each Secured Party, its respective successors and assigns,
officers, directors, employees, representatives, trustees, attorneys, agents and
affiliates (collectively the “Released Parties” and individually a “Released
Party”) from any and all actions, claims, demands, causes of action, judgments,
executions, suits, debts, liabilities, costs, damages, expenses or other
obligations of any kind and nature whatsoever, known or unknown, direct and/or
indirect, at law or in equity, whether now existing or hereafter asserted
(INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF
USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY), for or
because of any matters or things occurring, existing or actions done, omitted to
be done, or suffered to be done by any of the Released Parties, in each case, on
or prior to the Effective Date and are in any way directly or indirectly arising
out of or in any way connected to any of this Agreement, the Credit Agreement,
any other Credit Document, or any of the transactions contemplated hereby or
thereby (collectively, the “Released Matters”). Each Credit Party, by execution
hereof, hereby acknowledges and agrees that the agreements in this Section 12
are intended to cover and be in full satisfaction for all or any alleged
injuries or damages arising in connection with the Released Matters herein
compromised and settled.

 

14



--------------------------------------------------------------------------------

Section 13. Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED BY
THIS AGREEMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature Pages Follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized representatives as of
the Effective Date.

 

BORROWER: FLOTEK INDUSTRIES, INC. By:  

/s/    Jesse E. Neyman

Name:   Jesse E. Neyman Title:   Chief Financial Officer GUARANTORS: TELEDRIFT
COMPANY FLOTEK PAYMASTER, INC. MATERIAL TRANSLOGISTICS, INC. PETROVALVE, INC.
TURBECO, INC. USA PETROVALVE, INC. SOONER ENERGY SERVICES, LLC CESI
MANUFACTURING LLC CESI CHEMICAL, INC. PADKO INTERNATIONAL, INC. Each By:  

/s/    Jesse E. Neyman

Name:   Jesse E. Neyman Title:   Chief Financial Officer FLOTEK INDUSTRIES FZE
By:  

/s/    Jesse E. Neyman

Name:   Jesse E. Neyman Title:   Chief Financial Officer

Signature Page to Third Amendment and Waiver to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT / ISSUING LENDER / SWING LINE LENDER:

WELLS FARGO BANK, N.A., as Administrative Agent,

Issuing Lender and Swing Line Lender

By:  

/s/    Michael W. Nygren

Name:   Michael W. Nygren Title:   Vice President SOLE LEAD ARRANGER: WELLS
FARGO SECURITIES, LLC By:  

/s/    Michael W. Nygren

Name:   Michael W. Nygren Title:   Vice President

Signature Page to Third Amendment and Waiver to Credit Agreement



--------------------------------------------------------------------------------

LENDERS:

WELLS FARGO BANK, N.A., as a Revolving Lender

and a Term Lender

By:  

/s/    Michael W. Nygren

Name:   Michael W. Nygren Title:   Vice President

Signature Page to Third Amendment and Waiver to Credit Agreement



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY     OF AMERICA, as a Revolving Lender and a
Term Lender   By:  

[Illegible]

    Vice President PRUDENTIAL RETIREMENT INSURANCE

    AND ANNUITY COMPANY, as a Revolving Lender

    and a Term Lender

  By:   Prudential Investment Management, Inc.,     as investment manager    
By:  

[Illegible]

      Vice President

Signature Page to Third Amendment and Waiver to Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as a Revolving Lender and a

Term Lender

By:  

/s/    Cyd Dillahunty

Name:   Cyd Dillahunty Title:   Vice President